UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 16, 2009 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 8850 Double Diamond Pkwy.Reno, Nevada (Address of principal executive offices) 89521 (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 1.01Entry into a Material Definitive Agreement Item 3.03 Material Modification to Rights of Security Holders Item 9.01 Financial Statements and Exhibits SIGNATURES Item 1.01Entry into a Material Definitive Agreement. On July 16, 2009, we entered into Amendment No. 1 to the Rights Agreement dated March 7, 2003 (the “Rights Agreement”), with Mellon Investor Services LLC, as rights agent (“Amendment No. 1”).Amendment No. 1 amends the definition of “Acquiring Person” to increase from 15% to 26.5% the minimum beneficial ownership interest in the Company’s outstanding common stock that would cause our current Chairman of the Board (as a “Grandfathered Person”) to become an Acquiring Person.Thus, Amendment No. 1 permits our Chairman of the Board to acquire up to 26.5% of our common stock before triggering the dilutive effect of the rights under the Rights Agreement.No other changes were made to the Rights Agreement. For further information, please refer to the text of Amendment No. 1, which is filed as Exhibit 4.1 to this Current Report on Form 8-K and incorporated by reference herein. Item 3.03 Material Modification to Rights of Security Holders. The information set forth in Item 1.01 of this Current Report on Form 8-K is incorporated into this Item 3.03 by reference. Item 9.01Financial Statements and Exhibits Exhibits Exhibit No. Description 4.1 Amendment No. 1 to Rights Agreement between GameTech International, Inc. and Mellon Investor Services LLC, as Rights Agent, dated July 16, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMETECH INTERNATIONAL, INC. By:/s/ Jay Meilstrup Name: Jay M. Meilstrup Title: Chief Executive Officer Dated:July
